Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO GUARANTY AND SECURITY
AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO GUARANTY AND
SECURITY AGREEMENT (this "Amendment") is entered into as of August 14, 2020, by
and among the Lenders (as defined in the Credit Agreement) that are parties
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacities, "Agent"), FTS INTERNATIONAL SERVICES, LLC., a Texas limited
liability company ("OpCo Borrower"), and FTS INTERNATIONAL, INC., a Delaware
corporation ("Parent Borrower" and, together with OpCo Borrower, each a
"Borrower" and individually and collectively, jointly and severally, the
"Borrowers"), and FTS INTERNATIONAL MANUFACTURING, LLC, a Texas limited
liability company ("Guarantor").

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of February 22, 2018 (as amended, restated, modified or
supplemented from time to time, the "Credit Agreement");

WHEREAS, Borrowers, Guarantor and Agent are parties to that certain Guaranty and
Security Agreement dated as of February 22, 2018 (the "Guaranty and Security
Agreement");

WHEREAS, the Borrowers have requested that Agent and Lenders agree to amend each
of the Credit Agreement and the Guaranty and Security Agreement in certain
respects, and the Lenders are willing to amend each of the Credit Agreement and
the Guaranty and Security Agreement as provided in this Amendment subject to the
terms and conditions of this Amendment;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.         Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.

2.         Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 6 below, and in reliance on the representations
and warranties of the Loan Parties set forth in Section 7 below, the Credit
Agreement is hereby amended as follows:

(a)        Section 1 of the Credit Agreement is hereby amended by adding a new
Section 1.9 immediately after Section 1.8 as follows:

1.9       Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction's laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into





--------------------------------------------------------------------------------

existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

(b)        Section 2.3(e)(i) of the Credit Agreement is hereby amended by
replacing each instance of "2:00 p.m." therein with "4:00 p.m." and each
instance of "12:00 p.m." therein with "2:00 p.m."

(c)        Section 2.4(e) of the Credit Agreement is hereby amended by adding
the following new Section 2.4(e)(iii) immediately after Section 2.4(e)(ii):

(iii) Anti-Cash Hoarding.  If at any time that any Loans, Letters of Credit,
Bank Products or other Obligations, in each case that are not otherwise cash
collateralized in accordance with the terms hereof, are outstanding, the
Consolidated Cash Balance exceeds $10,000,000, then Borrowers shall promptly,
but in any event within 1 Business Day, prepay the Obligations in accordance
with Section 2.4(f) in an aggregate amount equal to the amount of such excess.



(d)        Section 2.4(f) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(f)        Application of Payments.  Each prepayment pursuant to
Section 2.4(e) shall, (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full (but, for purposes of clarification, with no
corresponding reduction in the Maximum Revolver Amount or Commitments) and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, provided that, other than with
respect to any prepayment made or required to be made pursuant to Section
2.4(e)(iii), such cash collateral shall be returned to Borrowers promptly if an
Overadvance does not exist (or after an Overadvance no longer exists) upon
delivery to Lender of a written request of Borrowers requesting the return of
such cash collateral and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).

(e)        Section 2.11 of the Credit is hereby amended and restated in its
entirety as follows:

2.11    Letters of Credit.

(a)        Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested standby Letter of Credit or a
sight commercial Letter of Credit for the account of either or both of Borrowers
or any of their respective Restricted Subsidiaries.  By submitting a request to
Issuing Bank for the issuance of a Letter of Credit, Borrowers shall be deemed
to have requested



-2-

--------------------------------------------------------------------------------

that Issuing Bank issue the requested Letter of Credit.  Each request for the
issuance of a Letter of Credit, or the amendment, or extension of any
outstanding Letter of Credit, shall be (i) irrevocable made in writing by an
Authorized Person (ii) delivered to Agent and Issuing Bank via telefacsimile or
other electronic method of transmission reasonably acceptable to Agent and
Issuing Bank and reasonably in advance of the requested date of issuance,
amendment, or extension and (iii) subject to Issuing Bank’s authentication
procedures with results satisfactory to Issuing Bank.  Each such request shall
be in form and substance reasonably satisfactory to Agent and Issuing Bank and
(i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, or extension,
identification of the Letter of Credit to be so amended or extended) as shall be
necessary to prepare, amend, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances.  Issuing Bank’s records of the content of any such
request will be conclusive.  Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of Borrowers or one of the Restricted
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b)        Issuing Bank shall have no obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:

(i)        the Letter of Credit Usage would exceed $20,000,000; or

(ii)       the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or

(iii)      the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c)        In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing
Bank has not otherwise



-3-

--------------------------------------------------------------------------------

entered into arrangements reasonably satisfactory to it and Borrowers to
eliminate Issuing Bank’s risk with respect to the participation in such Letter
of Credit of the Defaulting Lender, which arrangements may include Borrowers
cash collateralizing such Defaulting Lender’s Letter of Credit Exposure in
accordance with Section 2.3(g)(ii).  Additionally, Issuing Bank shall have no
obligation to issue or extend a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will not or may not be in United
States Dollars.

(d)        Any Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Issuing Bank issues any Letter of Credit.  In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week.  Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit listed on
Schedule 2.11 shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Bank at the request of Borrowers on the Closing
Date. Each Letter of Credit shall be in form and substance reasonably acceptable
to Issuing Bank, including the requirement that the amounts payable thereunder
must be payable in Dollars. If Issuing Bank makes a payment under a Letter of
Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans.  If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
 Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.

(e)        Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(d), each Revolving Lender agrees to fund



-4-

--------------------------------------------------------------------------------

its Pro Rata Share of any Revolving Loan deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Bank the amounts so received by it from the Revolving Lenders.  By the issuance
of a Letter of Credit (or an amendment or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

(f)        Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, except
for Taxes arising from a non-Tax claim pursuant to this Section 2.11(f)) (the
“Letter of Credit Indemnified Costs”), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any Issuer
Document, or any Drawing Document referred to in or related to any Letter of
Credit, or any action or proceeding arising out of any of the



-5-

--------------------------------------------------------------------------------

foregoing (whether administrative, judicial or in connection with arbitration);
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence, or any prohibition or payment or delay in payment of
any amount payable by Issuing Bank to a beneficiary or transferee beneficiary of
a Letter of Credit arising out of Anti-Corruption Laws, Anti-Money Laundering
Laws, or Sanctions; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, bad faith or willful misconduct of
the Letter of Credit Related Person claiming indemnity.  This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

(g)        The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence, bad faith or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
 Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if Issuing Bank’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.  Borrowers’ aggregate remedies
against Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
Borrowers to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder.  Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit.  Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h)        Borrowers are responsible for the final text of the Letter of Credit
as issued by Issuing Bank, irrespective of any assistance Issuing Bank may
provide such as drafting or recommending text or by Issuing Bank’s use or
refusal to use text submitted by Borrowers.  Borrowers understand that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrowers hereby consent to
such



-6-

--------------------------------------------------------------------------------

revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes.  If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
 Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity.  Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason.  With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of non-extension of such Letter of Credit
and, if Borrowers do not at any time want the then current expiration date of
such Letter of Credit to be extended, Borrowers will so notify Agent and Issuing
Bank at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

(i)         Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, provided, however, that subject to
Section 2.11(g) above, the foregoing shall not release Issuing Bank from such
liability to Borrowers as may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction against Issuing Bank following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrowers to Issuing Bank
arising under, or in connection with, this Section 2.11 or any Letter of Credit.

(j)         Without limiting any other provision of this Agreement, Issuing Bank
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i)          honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)         honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any



-7-

--------------------------------------------------------------------------------

purported successor or transferee of any beneficiary or other Person required to
sign, present or issue such Drawing Document or (B) under a new name of the
beneficiary;

(iii)        acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

(iv)        the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v)         acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that Issuing Bank in good faith believes to
have been given by a Person authorized to give such instruction or request;

(vi)        any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;

(vii)       any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

(viii)      assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

(ix)        payment to any presenting bank (designated or permitted by the terms
of the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)         acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

(xi)        honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing



-8-

--------------------------------------------------------------------------------

Bank or any court or other finder of fact determines such presentation should
have been honored;

(xii)       dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

(xiii)      honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k)        Borrowers shall pay immediately upon demand to Agent for the account
of Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)):  (i) a fronting fee which shall be imposed by Issuing Bank
equal to .125% per annum times the average amount of the Letter of Credit Usage
during the immediately preceding quarter (or if an Event of Default has
occurred, month) (or portion thereof), plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings extensions, or cancellations).

(l)         If by reason of (x) any Change in Law, or (y) compliance by Issuing
Bank or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i)          any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby or any Loans or obligations to make Loans hereunder or
hereby, or

(ii)         there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
(other than Taxes) to Issuing Bank or any other member of the Lender Group of
issuing, making, participating in, or maintaining any Letter of Credit or to
reduce the amount receivable in respect thereof, then, and in any such case,
Agent may, at any time within a reasonable period after such additional cost is
incurred or the amount



-9-

--------------------------------------------------------------------------------

received is reduced, notify Borrowers, and Borrowers shall pay within 30 days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(m)       Each standby Letter of Credit shall expire not later than the date
that is 12 months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date.  Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Maturity Date.

(n)        If (i) any Event of Default shall occur and be continuing, or (ii)
Excess Availability shall at any time be less than zero, then on the Business
Day following the date when the Administrative Borrower receives notice from
Agent or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage, to the extent not already cash collateralized
in accordance with the terms hereof.  If Borrowers fail to provide Letter of
Credit Collateralization as required by this Section 2.11(n), the Revolving
Lenders may advance, as Revolving Loans the amount of the cash collateral
required pursuant to the Letter of Credit Collateralization provision so that
the then existing Letter of Credit Usage is cash collateralized in accordance
with the Letter of Credit Collateralization provision.

(o)        Unless otherwise expressly agreed by Issuing Bank and Borrowers when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.



-10-

--------------------------------------------------------------------------------

(p)        In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

(q)        At Borrowers’ cost and expense, Borrowers shall execute and deliver
to Issuing Bank such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Bank to
enable Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Bank’s
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

(r)        The provisions of this Section 2.11 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(f)        Section 2.12(d)(ii) is hereby amended and restated in its entirety as
follows:

(ii)       Subject to the provisions set forth in Section 2.12(d)(iii), in the
event that any change in market conditions or any Change in Law shall at any
time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (y) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (z) Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

(g)        Section 2.12 of the Credit Agreement is hereby amended by adding the
following new Section 2.12(d)(iii) immediately following Section 2.12(d)(ii):



-11-

--------------------------------------------------------------------------------

(iii)      Effect of Benchmark Transition Event.

(A)     Benchmark Replacement.  Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Agent and Administrative
Borrower may amend this Agreement to replace the LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after Agent
has posted such proposed amendment to all Lenders and Administrative Borrower so
long as Agent has not received, by such time, written notice of objection to
such amendment from Lenders comprising the Required Lenders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBOR
Rate with a Benchmark Replacement pursuant to this Section 2.12(d)(iii) will
occur prior to the applicable Benchmark Transition Start Date.

(B)     Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(C)     Notices; Standards for Decisions and Determinations.  Agent will
promptly notify Administrative Borrower and the Lenders of (1) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes, and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 2.12(d)(iii)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.12(d)(iii).

(D)     Benchmark Unavailability Period.  Upon Administrative Borrower's receipt
of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may revoke any request for a LIBOR Borrowing of,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that,
Administrative Borrower will be deemed to have converted any such request into a



-12-

--------------------------------------------------------------------------------

request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate.

(h)        Section 4.12 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof: "As of the Amendment No. 1 Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects."

(i)         Section 5 of the Credit Agreement is hereby amended by adding the
following new Section 5.16 immediately after Section 5.15:

5.16     Specified Period Cash Collateralization. The Loan Parties shall, during
the Specified Period, provide and maintain (a) Bank Product Collateralization
and (b) Letter of Credit Collateralization pursuant to clause (a) of the
definition thereof, with such cash collateral to be held in a segregated Deposit
Account subject to a Control Agreement.



(j)         Section 5.12 of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof: "Agent shall not accept delivery of any
joinder to any Loan Document with respect to any Subsidiary of any Loan Party
that is not a Loan Party, if such Subsidiary qualifies as a "legal entity
customer" under the Beneficial Ownership Regulation, unless such Subsidiary has
delivered a Beneficial Ownership Certification in relation to such Subsidiary
and Agent has completed its Patriot Act searches, OFAC/PEP searches and
customary individual background checks for such Subsidiary, the results of which
shall be satisfactory to Agent."

(k)        Section 6.4 of the Credit Agreement is hereby amended by adding the
following parenthetical immediately before the final period of such section:
"(including by an allocation of assets among newly divided limited liability
companies pursuant to a "plan of division")".

(l)         Section 6.11 of the Credit Agreement is hereby amended and restated
in its entirety in the following form:

6.11     Use of Proceeds.  Each Borrower will not, and will not permit any of
its Restricted Subsidiaries to use the proceeds of any Loan made hereunder for
any purpose other than (a) on the Closing Date, to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, in each case, as set forth
in the Funds Flow Agreement, and (b) consistent with the terms and conditions
hereof, for their lawful and permitted purposes (including that no part of the
proceeds of the loans made to Borrowers will be used for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors);
provided (1) Loans made to Parent Borrower may be used only to fund working
capital and general corporate purposes of Parent Borrower and its Subsidiaries
(other than OpCo Borrower and its Subsidiaries), (2) Loans made to OpCo Borrower
may be used for working capital and general corporate purposes, and (3) no part
of the proceeds of any Loan



-13-

--------------------------------------------------------------------------------

or Letter of Credit will be used, directly or indirectly, to make any payments
to a Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person.

(m)       Section 7 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

7.       FINANCIAL COVENANT.



7.1       Fixed Charge Coverage Ratio. Parent Borrower covenants and agrees
that, until termination of all of the Commitments and payment in full of the
Obligations (other than Contingent Surviving Obligations), upon the occurrence
and during the continuance of a Covenant Testing Period, Borrowers will maintain
a Fixed Charge Coverage Ratio, measured on a month-end basis of at least 1.0:1.0
for the trailing twelve-month period ended as of the last day of each such
month, as applicable, commencing with the most recent period that is a month-end
for which financial statements were, or were required to be, delivered hereunder
prior to the applicable Covenant Testing Period.



7.2       Minimum Liquidity. Parent Borrower covenants and agrees that at all
times during the Specified Period, Borrowers shall not permit Minimum Liquidity
to be less than $75,000,000.

(n)        Section 15 of the Credit Agreement is hereby amended by adding the
following now Section 15.19 immediately after Section 15.18 thereof:

15.19     Certain ERISA Matters



(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, the Lead Arrangers, the Book Runner and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit, the Commitments or the Bank Products,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84- 14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class



-14-

--------------------------------------------------------------------------------

exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, the Bank Products and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments, the Bank Products and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, the Bank Products and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, the Bank products and this
Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)        In addition, unless Section 15.19(a)(i) is true with respect to a
Lender or such Lender has provided another representation, warranty and covenant
as provided in Section 15.19(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
the Lead Arranger, the Book Runner and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that none of the Agent, or any Lead Arranger or Book Runner or any of
their respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(c)        The Agent, the Lead Arranger and Book Runner, each hereby inform the
Lenders that each such Person is not undertaking to provide investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, the Bank Products, this Agreement and any other Loan
Documents,



-15-

--------------------------------------------------------------------------------

(ii) may recognize a gain if it extended the Loans, the Letters of Credit, the
Commitments or the Bank Products for an amount less than the amount being paid
for an interest in the Loans, the Letters of Credit, the Commitments or the Bank
Products by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

(o)        Section 17 of the Credit Agreement is hereby amended by adding the
following new Sections 17.16 and 17.17 immediately after Section 17.15 thereof:

17.16     Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).  In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.



-16-

--------------------------------------------------------------------------------

17.17     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the parties, each party acknowledges and
accepts that any liability of any party to any other party under or in
connection with the Loan Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

(a)        any Bail-In Action in relation to any such liability, including
(without limitation):

(i)         a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

(ii)       a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and

(iii)      a cancellation of any such liability; and

(b)        a variation of any term of any Loan Document to the extent necessary
to give effect to any Bail-In Action in relation to any such liability.

(p)        Schedule 1.1 of the Credit Agreement is hereby amended by amending
and restating the following defined terms as follows:

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin per
annum set forth in the following table that corresponds to the Average Excess
Availability of Borrowers for the then most recently ended quarter; provided,
that any time an Event of Default has occurred and is continuing, the Applicable
Margin shall be set at the margin in the row styled “Level II”:

Level

Average Excess Availability

Applicable Margin
Relative to Base Rate
Loans (the “Base
Rate Margin”)

Applicable
Margin Relative
to LIBOR Rate
Loans (the
“LIBOR Rate
Margin”)

I

> $50,000,000

0.75%

1.75%

II

< $50,000,000

1.00%

2.00%





-17-

--------------------------------------------------------------------------------

The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.



“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $40,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.



“Base Rate” means a per annum rate equal to the greatest of (a) the Federal
Funds Rate plus ½%, (b) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate (and, if
any such announced rate is below zero, then the rate determined pursuant to this
clause (c) shall be deemed to be zero).



“Borrowing Base” means, as of any date of determination, the result of:



(a)        85% of the amount of Eligible Accounts, less the amount, if any, of
the Dilution Reserve, plus



(b)        75% of the amount of Eligible Unbilled Accounts, plus



(c)        after the delivery of a field exam and inventory appraisal, each in
form and substance reasonably satisfactory to the Agent, the lesser of (i) 70%
of the lower of cost or fair market value (determined on a first in/first out
basis) of Eligible Inventory and (ii) 85% of the product of (x) the Net Recovery
Percentage identified in the most recent Acceptable Appraisal of Inventory
multiplied by (y) Eligible Inventory; provided, that notwithstanding anything
set forth in this Agreement or any other Loan Document to the contrary, after
the Amendment No. 1 Effective Date, no Eligible Inventory shall be included in
the Borrowing Base, minus



(d)        the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement;



provided, that no more than 15% of the Borrowing Base may be comprised of
Eligible Unbilled Accounts and any amount of Eligible Unbilled Accounts that
would cause Eligible Unbilled Accounts to exceed 15% of the Borrowing Base shall
be excluded from the calculation thereof.





-18-

--------------------------------------------------------------------------------

“Covenant Testing Period” means the period commencing on any date on which (a)
Excess Availability is less than the greater of (1) $12,500,000 and (2) 10.0% of
the Line Cap or (b) an Event of Default shall occur, and, in each case, ending
upon a Covenant Testing Reversion Date; provided that no Covenant Testing Period
shall occur during the Specified Period.



“LIBOR Rate” means the greater of (a) 0.75% per annum, and (b) the rate per
annum as published by ICE Benchmark Administration Limited (or any successor
page or other commercially available source as the Agent may designate from time
to time) as of 11:00 a.m., London time, two Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with this Agreement (and, if any such published rate is
below zero, then the rate determined pursuant to this clause (b) shall be deemed
to be zero). Each determination of the LIBOR Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.



“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement or increased by the amount of Increases made in accordance with
Section 2.14 of the Agreement.



“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC, or (e) a Sanctioned Person.



(q)        Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms:

“Amendment No. 1 Effective Date” means August 14, 2020.



“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

“Bail-In Legislation” means:

(a)        in relation to an EEA Member Country which has implemented, or which
at any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and



-19-

--------------------------------------------------------------------------------

(b)        in relation to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.



“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated syndicated
credit facilities at such time.



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:





-20-

--------------------------------------------------------------------------------

(a)  in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or



(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:



(a)  a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;



(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or



(c)  a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.



“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to



-21-

--------------------------------------------------------------------------------

the LIBOR Rate and solely to the extent that the LIBOR Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with Section 2.12(d)(iii) and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder pursuant to
Section 2.12(d)(iii).



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.



“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.



“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and Cash Equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (either directly or indirectly), credited to the
account of or would otherwise be required to be reflected as an asset on the
balance sheet of the Borrower and its Subsidiaries less (b) the sum of (i) any
cash or Cash Equivalents to pay royalty obligations, working interest
obligations, suspense payments, severance taxes, payroll, payroll taxes, other
taxes, employee wage and benefit payments and trust and fiduciary obligations or
other obligations of the Borrower or any Subsidiary to third parties and for
which the Borrower or such Subsidiary has issued checks or has initiated wires
or ACH transfers (or, in the Borrower’s discretion, will issue checks or
initiate wires or ACH transfers within five (5) business days) in order to pay,
(ii) other amounts for which the Borrower or such Subsidiary has issued checks
or has initiated wires or ACH transfers but have not yet been subtracted from
the balance in the relevant account of the Borrower or such Subsidiary and (iii)
to the extent included in clause (a) above, any cash collateral held by Agent to
secure any Bank Product Obligations or Letters of Credit pursuant to this
Agreement (including any cash collateral maintained pursuant to Section 5.16).





-22-

--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

(a)  a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);



(b)  a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or



(c)  a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).



“Covered Party” has the meaning specified therefor in Section 17.16 of this
Agreement.



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by Agent or (ii) a notification by the Required Lenders
to Agent (with a copy to Administrative Borrower) that the Required Lenders have
determined that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and





-23-

--------------------------------------------------------------------------------

(b) (i) the election by Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.



“Federal Reserve Bank of New York's Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.



“Minimum Liquidity” shall mean an amount equal to the result of the sum of (i)
the Consolidated Cash Balance, (ii) without duplication with amounts included in
the foregoing clause (i), any cash collateral on deposit with Agent pursuant to
this Agreement (including Section 5.16), and (iii) Excess Availability
(provided, that if Excess Availability is less than zero, then for the purposes
of this definition, Excess Availability shall be deemed to be zero).



“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).



“QFC Credit Support” has the meaning specified therefor in Section 17.16 of this
Agreement.



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.



“Specified Period” shall mean the period beginning with the Amendment No. 1
Effective Date and ending on January 14, 2021.



“Supported QFC” has the meaning specified therefor in Section 17.16 of this
Agreement.



“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.





-24-

--------------------------------------------------------------------------------

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.



“U.S. Special Resolution Regimes” has `the meaning specified therefor in Section
17.15 of this Agreement.



“Write-down and Conversion Powers” means:

(a)        in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b)        in relation to any other applicable Bail-In Legislation:

(i)         any powers under that Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)        any similar or analogous powers under that Bail-In Legislation; and

(c)        in relation to any UK Bail-In Legislation:

(i)         any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any



-25-

--------------------------------------------------------------------------------

obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

(ii)       any similar or analogous powers under that UK Bail-In Legislation.

(r)        Schedule C-1 of the Credit Agreement is  hereby amended and restated
in its entirety in the form attached hereto as Schedule C-1.

(s)        Schedule 5.1 of the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule 5.1

(t)         Schedule 5.2 of the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule 5.2.

3.         Amendments to Guaranty and Security Agreement.  Subject to the
satisfaction of the conditions set forth in Section 6 below, and in reliance on
the representations and warranties of the Loan Parties set forth in Section 7
below, Section 1 of the Guaranty and Security Agreement is hereby amended by
amending and restating the definition of "Triggering Event" as follows:

“Triggering Event” means, as of any date of determination, that (A) an Event of
Default has occurred as of such date, or (B) at any time that is not during the
Specified Period, Excess Availability is less than the greater of either (i) 10%
of the Line Cap or (ii) $12,500,000 for 2 consecutive Business Days at any time.



4.         Continuing Effect.  Except as expressly set forth in Section 2 or
Section 3 of this Amendment, nothing in this Amendment shall constitute a waiver
or other modification of any other terms or provisions of the Credit Agreement
or any other Loan Document, and the Credit Agreement and the other Loan
Documents shall remain unchanged and shall continue in full force and effect, in
each case as amended hereby.  This Amendment is a Loan Document.

5.         Reaffirmation and Confirmation.  Each Loan Party party hereto hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document.
 Each Loan Party party hereto hereby agrees that this Amendment in no way acts
as a release or relinquishment of the Liens and rights securing payments of the
Obligations.  The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by each Loan Party party hereto in all respects.

6.         Conditions to Effectiveness.  This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent, in each
case satisfactory to Agent in all respects:

(a)        Agent shall have received an executed copy of this Amendment by the
Borrowers, the Agent, and Required Lenders, in form and content reasonably
acceptable to Agent;



-26-

--------------------------------------------------------------------------------

(b)        The representations and warranties of each Loan Party set forth in
Section 7 below shall be true and correct as of the date hereof;

(c)        Agent shall have received the Amendment Fee (as defined below) in
immediately available funds together with payment of all fees, expenses, and
other amounts due and payable on the date hereof under each Loan Document
(including fees and expenses of outside counsel to Agent to the extent a request
therefor is made on or prior to the date hereof), including without limitation,
all fees and expenses pertaining to this Amendment (it being agreed and
understood that, unless paid by the Borrowers on or prior to the date hereof,
Agent is hereby authorized to charge such Amendment Fee and other fees and
expenses as Revolving Loans on or after the date hereof); and

(d)        no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment,
after giving effect hereto.

7.         Representations and Warranties.  In order to induce Agent and Lenders
to enter into this Amendment, each Loan Party party hereto hereby represents and
warrants to Agent and Lenders that:

(a)        after giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Amendment, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b)        no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment,
after giving effect hereto; and

(c)        this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.

8.         Amendment Fee.  In consideration of the agreements of the Lenders set
forth herein, the Borrowers hereby agree to pay to the Agent for the ratable
benefit of the Lenders signatory hereto an amendment fee (the "Amendment Fee")
on the date hereof in immediately available funds in an amount equal to $75,000,
which Amendment Fee shall be fully earned and nonrefundable on



-27-

--------------------------------------------------------------------------------

the date hereof and which Amendment Fee is in addition to and not in replacement
of any fees or expenses payable to Agent or any Lender under the Credit
Agreement or any other Loan Document.

9.         Miscellaneous.

(a)        Choice of Law and Venue; Jury Trial Waiver.  Without limiting the
applicability of any other provision of the Credit Agreement or any other Loan
Document, the terms and provisions set forth in Section 12 of the Credit
Agreement are expressly incorporated herein by reference.

(b)        Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, and all of which, when taken together, shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.

(c)        No Novation.  The parties hereto acknowledge and agree that:  (i)
this Amendment and any other document or instrument executed and delivered in
connection herewith do not constitute and shall in no event be deemed to be a
compromise, satisfaction, reinstatement, accord and satisfaction, novation,
release or termination of the Obligations as in effect prior to the date hereof,
or of any the Loan Documents or any rights or obligations thereunder, or a
waiver by Agent or Lenders of any of their rights under this Amendment or the
other the Loan Documents, whether at law or in equity or otherwise; (ii) the
Obligations are in all respects continuing with only the terms thereof being
modified to the extent expressly provided in this Amendment; and (iii) the
guarantees and the Liens and security interests as granted or purported to be
granted under or pursuant to the Credit Agreement and the other Loan Documents
securing payment of the Obligations are in all such respects continuing in full
force and effect and secure the payment of the Obligations as provided therein.

10.       Release; Covenant Not to Sue.

(a)        In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives (each Loan
Party and all such other Persons being hereinafter referred to collectively as
the "Releasors" and individually as a "Releasor"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, members, managers, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for,



-28-

--------------------------------------------------------------------------------

upon, or by reason of any circumstance, action, cause or thing whatsoever which
arises at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto (individually, a "Claim"
and collectively, "Claims").

(b)        Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c)        Each Releasor hereby absolutely, unconditionally, and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised, and discharged by any Releasor pursuant to
this Section 9.  If any Releasor violates the foregoing covenant, each Loan
Party for itself and its successors and assigns, and other legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.

[Signature Pages Follow]





-29-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.



BORROWERS:

    

FTS INTERNATIONAL SERVICES, LLC, a Texas limited liability company











By:

/s/ Jennifer L. Keefe





Name:

Jennifer L. Keefe





Title:

General Counsel











FTS INTERNATIONAL, INC., a Delaware corporation











By:

/s/ Jennifer L. Keefe





Name:

Jennifer L. Keefe





Title:

General Counsel









GUARANTOR



FTS INTERNATIONAL MANUFACTURING, LLC, a Texas limited liability company











By:

/s/ Jennifer L. Keefe





Name:

Jennifer L. Keefe





Title:

General Counsel





Signature Page to Amendment No. 1 to Credit Agreement and Amendment No. 1 to
Guaranty and Security Agreement

--------------------------------------------------------------------------------

    

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Book Runner, and as a Lender











By:

/s/ Becky Rountree





Name:

Becky Rountree







Its Authorized Signatory











MORGAN STANLY BANK, N.A., as a Lender











By:







Name:









Its Authorized Signatory













CITIBANK, N.A., as a Lender











By:

/s/ Brendan Mackay





Name:

Brendan Mackay





Title:

Vice President













CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender











By:

/s/ Megan Kane





Name:

Megan Kene





Title:

Authorized Signatory













By:

/s/ Didier Siffer





Name:

Didier Siffer





Title:

Authorized Signatory













BARCLAYS BANK PLC, as a Lender











By:

/s/ Sydney G. Dennis





Name:

Sydney G. Dennis





Title:

Director





Signature Page to Amendment No. 1 to Credit Agreement and Amendment No. 1 to
Guaranty and Security Agreement

--------------------------------------------------------------------------------

Schedule C-1

Commitments



Lender

Total Commitment

Wells Fargo Bank, National Association

$36,000,000.00

Credit Suisse AG, Cayman Islands Branch

$20,000,000.00

Morgan Stanley Bank, N.A.

$18,800,000.00

Barclays Bank PLC

$15,200,000.00

Citibank, N.A.

$10,000,000.00

All Lenders

$100,000,000.00









--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times listed opposite each such item (if applicable) in form
reasonably satisfactory to Agent (capitalized terms used herein without
definition have the meanings set forth in the Agreement to which this Schedule
is attached):



Deadline

Deliverable





within 30 days after the end of each month, other than the last month of any
fiscal quarter of Parent Borrower,



(a)an internally-prepared unaudited consolidated balance sheet of Parent
Borrower and its Subsidiaries as of the close of such month and
 internally-prepared unaudited consolidated statements of income and cash flows
for such month, all in reasonable detail, and certified by an Authorized Person
of Parent Borrower to present fairly in all material respects the financial
condition of Parent Borrower and its Subsidiaries on a consolidated basis as of
their respective dates and the results of operations of Parent Borrower and its
Subsidiaries for the respective periods then ended, subject to normal
quarter-end and year-end adjustments and the absence of footnotes, and

(b)a Compliance Certificate along with the underlying calculations, which shall
include in any event (i) the calculations to arrive at Consolidated Cash Flow,
the Fixed Charge Coverage Ratio, and, from and after the Specified Period, if a
Covenant Testing Period has occurred and is continuing, demonstrating compliance
with the covenant set forth in Section 7.1 of the Agreement, and (ii) during the
Specified Period, a certification as to whether Minimum Liquidity, on and as of
such delivery date and as of each day from and after the delivery of the
immediately preceding Compliance Certificate (or, solely in the case of the
delivery of the first Compliance Certificate after the Amendment No. 1 Effective
Date, as of each day from and after the Amendment No. 1 Effective Date) has
exceeded the amount set forth in Section 7.2 of the Agreement;



within 45 days after the end of each of the first three fiscal quarters during
each of Parent Borrowerʼs fiscal years, commencing with the fiscal quarter ended
March 31, 2018,







(c)an unaudited consolidated balance sheet of Parent Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited consolidated
statements of income, retained earnings and cash flows for such fiscal quarter
and a report containing management’s discussion and analysis of such financial
statements for such fiscal quarter and that portion of the fiscal year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding fiscal year and prepared by Parent
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by an Authorized Person of Parent Borrower to present fairly in all
material respects the financial condition of Parent Borrower and its
Subsidiaries on a consolidated basis as of their respective dates and the
results of operations of Parent Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes, and







--------------------------------------------------------------------------------

(d)a Compliance Certificate along with the underlying calculations, which shall
include in any event (i) the calculations to arrive at Consolidated Cash Flow,
the Fixed Charge Coverage Ratio, and, from and after the Specified Period, if a
Covenant Testing Period has occurred and is continuing, demonstrating compliance
with the covenant set forth in Section 7.1 of the Agreement, and (ii) during the
Specified Period, a certification as to whether Minimum Liquidity, on and as of
such delivery date and as of each day from and after the delivery of the
immediately preceding Compliance Certificate (or, solely in the case of the
delivery of the first Compliance Certificate after the Amendment No. 1 Effective
Date, as of each day from and after the Amendment No. 1 Effective Date) has
exceeded the amount set forth in Section 7.2 of the Agreement;



within 90 days after the end of each of Parent Borrower’s fiscal years,
commencing with the fiscal year ended December 31, 2017,





(e)an audited consolidated balance sheet of Parent Borrower and its Subsidiaries
as of the close of such fiscal year and audited consolidated statements of
income, retained earnings and cash flows for such fiscal year and a report
containing management’s discussion and analysis of such financial statements for
such fiscal year, including the notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures as of the end of and for the
preceding fiscal year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
Grant Thornton LLP or any other independent certified public accounting firm of
recognized national standing reasonably acceptable to Agent, and accompanied by
a report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
qualifications (including any (i) “going concern” or like qualification or
exception, (ii) qualification or exception as to the scope of such audit, or
(iii) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to, such item, the effect of which would be to cause any
noncompliance with the provisions of Section 7) or exception or any
qualification as to the scope of such audit, and

(f)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at Consolidated Cash Flow, the Fixed Charge Coverage
Ratio,  and, if a Covenant Testing Period has occurred and is continuing,
demonstrating compliance with the covenant set forth in Section 7.1 of the
Agreement;



within 60 days after the end of each of Parent Borrower’s fiscal years,





(g)copies of Parent’s Borrowers’ Projections, in form and substance (including
as to scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, fiscal quarter by fiscal quarter;



if filed by any Loan Party with the SEC after the Closing Date, promptly after
the same becomes publicly available or Parent Borrower notifies the Agent of the
filing or public availability thereof,



(h)copies of any Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports of any Loan Party, and

(i)copies of any other filings made by Parent Borrower with the SEC after the
Closing Date;







--------------------------------------------------------------------------------

promptly, but in any event within 5 Business Days, after any Loan Party has
knowledge that a Default or an Event of Default has occurred and is continuing,





(j) notice of such Default or Event of Default and a statement of any action
that the Borrowers propose to take with respect thereto;



promptly after the commencement thereof, but in any event within 5 Business Days
after any Authorized Person has knowledge of the filing or commencement thereof,
or the service of process with respect thereto on a Loan Party or any of its
Restricted Subsidiaries, in each case, after the Closing Date,



(k)the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against any Loan Party
or a Restricted Subsidiary thereof that would reasonably be expected to result
in a Material Adverse Effect;



promptly after an Authorized Person obtains knowledge thereof,

(l)any notice of any violation received by any Loan Party or any Restricted
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which, in each case
would reasonably be expected to have a Material Adverse Effect, and

(m)any development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect;



promptly after the request  therefor by Agent or any Lender after the Closing
Date,



(n)such other information and documentation required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering Laws
(including, without limitation, the Patriot Act); and



from time to time, within a reasonable time period after  the reasonable request
therefor by Agent or any Lender after the Closing Date,



(o)other information regarding the operations, business affairs and financial
condition of any Loan Party or any Restricted Subsidiary thereof.





If Parent Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then at the request of the Agent in its Permitted Discretion, the
monthly, quarterly and annual financial information required by this Schedule
5.1 will include a reasonably detailed presentation, either on the face of the
financial statements or in the footnotes thereto, and in the accompanying
management’s discussion and analysis, of the financial condition and results of
operations of Parent Borrower and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of Parent Borrower.







--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent (capitalized terms used herein without definition have the
meanings set forth in the Agreement to which this Schedule is attached):



Timing

Deliverable

Monthly (no later than the 25th day after the end of each fiscal month, prepared
as of the end of such fiscal month), or



Weekly (no later than the 5th Business Day after the end of each week), if a
Collateral Reporting Trigger Event has occurred and is continuing.





(a) an executed Borrowing Base Certificate,

(b) a detailed aging, by total, of the Borrowers’ Accounts included in the
Borrowing Base reflected in the then most recent Borrowing Base Certificate
delivered to Agent (delivered electronically in a format acceptable to Agent in
the exercise of its Permitted Discretion, if Parent Borrower has implemented
electronic reporting),

(c) a detailed Inventory report with regard to Inventory included in the
Borrowing Base reflected in the then most recent Borrowing Base Certificate
delivered to Agent (delivered electronically in a format acceptable to Agent in
the exercise of its Permitted Discretion, if Parent Borrower has implemented
electronic reporting),

(d) a summary aging, by vendor, of each Borrower’s accounts payable and any book
overdraft (delivered electronically in a format acceptable to Agent in the
exercise of its Permitted Discretion, if Parent Borrower has implemented
electronic reporting) and an aging, by vendor, of any held checks,

(e) [Reserved],

(f) [Reserved],

(g) a detailed report of the Borrowers’ Accounts that are Eligible Unbilled
Accounts; and

provided that for so long as any monthly or weekly, if applicable, reports and
deliverables required to be delivered (x) are not delivered when required or (y)
do not, with respect to a Borrowing Base Certificate, include the items of
information specified in Exhibit B-1 to the Agreement (with such changes, if
any, agreed to by Agent in its Permitted Discretion) or in the preceding clauses
(b), (c) and (g), in each case, for such month or week, if applicable, for
Accounts and/or Inventory included in the Borrowing Base, Agent shall have the
right to establish such Reserves that it deems appropriate in its Permitted
Discretion.

The Borrowers may, at their election, deliver Borrowing Base Certificates and
the other reports set forth in items (a) through (g) hereof on a more frequent
basis than the periods required above.





--------------------------------------------------------------------------------

Monthly (no later than the last Business Day of each month), if the Consolidated
Cash Balance (without giving effect to the deduction made pursuant to clause
(iii) of the definition thereof) is equal to or greater than $75,000,000 as of
the most recent calculation date, or



Weekly (no later than the last Business Day of each week), if the Consolidated
Cash Balance (without giving effect to the deduction made pursuant to clause
(iii) of the definition thereof) is less than $75,000,000 as of the most recent
calculation date.



(h) either (i) a rolling 13-week cash flow forecast in reasonable detail for
Parent Borrower and its Subsidiaries, or (ii) a copy of Parent Borrower’s
Projections for the forthcoming three months, month by month, in each case,
which forecast or Projections shall include a forecasted statement of the
Consolidated Cash Balance of Parent Borrower and its Subsidiaries as of last day
of such month (or week, if delivered on a weekly basis), each in form and
substance satisfactory to Agent, in its Permitted Discretion.





Annually (to be delivered when Parent Borrower delivers the financial statements
required by clause (e) of Schedule 5.1 to the Agreement to which this Schedule
is attached),



(i) a Perfection Certificate or a supplement to a previously-delivered
Perfection Certificate, as Parent Borrower may elect, and

(j) a detailed list of each Borrower’s customers, with address and contact
information, the Accounts of which are included in the then most recent
Borrowing Base Certificate delivered to Agent.

Within a reasonable period of time after reasonable request by Agent,



(k) copies of purchase orders and invoices for Inventory included in the then
most recent Borrowing Base Certificate delivered to Agent, and

(l) such other reports regarding the Collateral as Agent may reasonably request.



-2-

--------------------------------------------------------------------------------